Title: From Alexander Hamilton to James McHenry, 19 August 1798
From: Hamilton, Alexander
To: McHenry, James



New York August 19th 1798
Sir

An absence from the City, upon some urgent avocations, prevented my receiving ’till yesterday your letters of the 10th & 11th instant.
I observe the suggestion which you have made to the President, towards calling General Knox and myself into immediate service. If he shall approve, I stand ready to execute in the best manner I shall be able, whatever business, may be confided to me. But I must earnestly hope, that it will not be attended with the necessity of an immediate change of residence. The nature of my arrangements would render this absolutely ruinous to me; and I trust that I shall not be reduced to such an alternative, unless events portending public danger shall ripen faster than according to present appearances they are likely to do. I do not object to a frequent attendance at the seat of Government, for this can be reconciled with my other engagements till they can be gradually prepared for a total relinquishment and a new position. With this, I am satisfied every desireable end can be obtained, especially when the promptness of communication between this place & the seat of Government is considered. Be assured that none but very imperious motives could induce this hesitation on my part. In accepting the appointment I did not contemplate, ⟨as pr⟩obable, a speedy dislocation of residence.
The tenor of General ⟨K⟩nox’s letter transmitted by you and now returne⟨d,⟩ occasions to me no small regret and embarrassment. My esteem and friendship for that Gentleman w⟨ou⟩ld lead me far; but there is a very great difficulty in waving a station, to which I am well convinced I have been called no less by the public voice of the Country than by the acts of the Commander in Chief and of the President and Senate. The intention as to the relative grades of the officers appointed is presumed to be unequivocal. It is believed that the rule to which General Knox refers can have no application to the case of the formation of a new army, at a new epoch—embracing officers not previously in actual service. It was not a permanent provision of law, but a regulation adapted to the peculiar circumstances of the late army, and governing as far as I recollect only in the cases of promotions from lower subsisting grades to higher ones. At the same time, it is very delicate for me to give an opinion in a matter in which I am so personally interested.
I send you back the list of applications which you transmitted to me with remarks and with the addition of names. It has been in my power to do little as to candidates in any state but New York. I have supposed that you have had recourse to better sources of information as to others.

With great respect & esteem   I have the honor to be Sir   Your very Obedient servant

Alexander Hamilton


P.S. The list cannot be copied for this Post. It will go tomorrow.

The Secretary at War

